DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

CHRISTOPHER VIDAL, ATHLETES USA GROUP, LLC, a Florida limited
liability company, and ATHLETES USA LIMITED [UK], a foreign entity,
                            Appellants,

                                      v.

ATHLETES USA, LLC, a Florida limited liability company, and on behalf
 of its licensees OSCAR GONZALEZ ALBO, individually, DAVID RUEDA,
      individually, ATLETAS USA SL, a Spanish corporation, NARLAN
 INVESTMENTS, SL, a Spanish corporation, WARUBI SPORTS, LLC, a
Florida limited liability company, HERBERT BISTE, CHRIS GRIESBCH,
MARIA CANDELAS SANCHEZ, ALEXANDOR MAZON, SILVIE ESPELT,
individually, BEATRIZ INDURAIN, individually, and OSCAR GONZALEZ
                             ALBO, individually,
                                Appellees.

                              No. 4D18-2911

                              [ April 17, 2019 ]

  Appeal of non-final order from the Circuit Court for the Fifteenth
Judicial Circuit, Palm Beach County; Howard K. Coates, Jr., Judge; L.T.
Case No. 502018CA007117XXXXMB.

   Michael J. Pike, Daniel Lustig, Dominique Torsiello and Robert
Johnson of Pike & Lustig, LLP,West Palm Beach, for appellants.

   Mark R. Osherow of Osherow, PLLC, Boca Raton, for appellees.

PER CURIAM.

   Christopher Vidal, Athletes USA Group, LLC and Athletes USA Limited
[UK] appeal a circuit court order that granted a motion for preliminary
injunction against them in a commercial dispute. We have reviewed the
detailed order and affirm without discussion on all issues raised. However,
we remand for the circuit court to clarify its order on one point only. The
court shall omit the word “or” as it appears in its disposition section A (4),
pages 55 and 56, to reflect its intention to restrict acts of competition only
through use of the Athletes USA brand, mark or logo.
  Affirmed and Remanded.

WARNER, TAYLOR and CONNER, JJ., concur.

                         *        *       *

  Not final until disposition of timely filed motion for rehearing.




                                  2